ORDER
PER CURIAM:
This is an original proceeding wherein relator Carolyn Marie Hunnewell applies for a writ of supervisory control. Counsel was heard ex parte and the matter taken under advisement.
It appears that on August 31, 1972, this Court filed its opinion in cause No. 12043, entitled Carolyn Marie Hunnewell, Plaintiff and Respondent, vs. Archie Ray Hunnewell, Defendant and Appellant, remanding the cause to the district court with directions. Thereafter the district court on October 5, 1972, entered a decree and order in accordance with the directions of this Court and therein setting a date for hearing certain matters in order to make a determination with regard to the personal property and make an equitable division thereof. This October 5, 1972, decree and order was thereafter vacated but was reinstated on November 27, 1972.
On October 30, 1972, relator moved the district court for leave to file a supplemental complaint, alleging that she had incurred attorney’s fees in an amount greater than originally prayed; that a certain insurance policy premium notice had been secreted from her; and, that Archie Hunnewell had determined to give up the ranch and requesting the court to redetermine the interests in the ranch.
The district court on November 27, 1972, entered an order granting leave to file the supplemental complaint in reference to attorney’s fees and the life insurance issue and granted leave to *511relator to apply to this Court for approval to file her supplemental complaint in reference to a redetermination of property rights.
As to matters reserved to the district court by this Court’s ■opinion, the district court entered an order on November 27, 1972, providing that such matters would come on for further Fearing upon a day and time to be later fixed by the court.
Our opinion of August 31, 1972, dealt with all issues raised •and the district court appears to be following out the directions therein contained.
Having considered the application, and being advised, it is •ordered that the relief sought be, and it is hereby, denied, and this proceeding is ordered dismissed.